Citation Nr: 1756504	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  16-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for diabetes mellitus Type II (diabetes), and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a hiatal hernia, and if so, whether service connection is warranted.

3.  Entitlement to service connection for an aneurysm.

4.  Entitlement to service connection for a concussion. 

5.  Entitlement to service connection for a left knee disability. 

6.  Entitlement to a compensable rating for migraine headaches.

7.  Entitlement to a rating in excess of 20 percent for gouty arthritis.  

8.  Entitlement to an increased rating for residuals right acromioclavicular (AC) joint injury (major), advanced AC joint degenerative joint disease (DJD) (right shoulder disability), rated as 10 percent disabling prior to July 24, 2012, and 20 percent disabling thereafter. 

9.  Entitlement to a compensable rating for a scar, residual of right shoulder surgery.

10.  Entitlement to an increased rating for generalized anxiety disorder, rated as 10 percent disabling prior to July 24, 2012, and 30 disabling percent thereafter.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Appellant had active military service from May 1949 to August 1968.

This case comes to the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)

With regard to the issues on appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In a July 2016 correspondence, the Veteran's representative asserted that the Veteran is unemployable due to his service-connected generalized anxiety disorder and right shoulder disability.  Accordingly, the Board finds that a TDIU claim is part and parcel of the current appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for diabetes, a hiatal hernia, an aneurysm, and a concussion; entitlement to increased ratings for migraine headaches, gouty arthritis, a right shoulder disability, a right shoulder scar, and generalized anxiety disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for diabetes was last denied in a September 1993 rating decision that was not timely appealed, nor was any new and material evidence submitted within the appeal period; that decision is final.

2.  The Veteran's claim for service connection for a hiatal hernia was last denied in a September 1993 rating decision that was not timely appealed, nor was any new and material evidence submitted within the appeal period; that decision is final.

3.  The evidence submitted since the RO's September 1993 rating decision is relevant and probative as to the issues of service connection for diabetes and hiatal hernia.





CONCLUSIONS OF LAW

1.  The criteria to reopen the claim for entitlement to service connection for diabetes have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria to reopen the claim for entitlement to service connection for a hiatal hernia have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for service connection for diabetes and a hiatal hernia were last denied in a September 1993 rating decision on the basis that there was no evidence diabetes or a hiatal hernia during service or evidence that the Veteran's current diabetes and hiatal hernia were related to his military service.  The Veteran did not appeal the decision, and neither the Veteran nor his representative filed a motion for reconsideration.  

The Board acknowledges that the record does not contain a copy of the notification letter sent to the Veteran notifying him of the September 1993 rating decision.  Nonetheless, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926); Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992) (applying the presumption of regularity to VA).  The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties. 

Applying the presumption of regularity to the present case, there is no clear evidence indicating that the RO did not mail a notice letter of the September 1993 rating decision.  The Veteran has not asserted that he did not receive notification of the September 1993 rating decision.  To the contrary, in a February 2013 statement the Veteran acknowledged VA's finding that he had previously been denied for diabetes and a hiatal hernia and stated that he was not disputing the date of this claim nor asserting that this was his first claim for these disabilities.  Accordingly, in light of the Veteran's February 2013 statement and applying the presumption of regularity, the Board finds that the Veteran was properly notified of the September 1993 rating decision.  As such, the September 1993 rating decision is final.  38 U.S.C. § 7105(c) (2012), 38 C.F.R. §§ 20.302, 20.1103 (2017).

In July 2012, the Veteran filed a petition to reopen his claims for service connection for diabetes and a hiatal hernia.  An October 2013 rating decision reopened the claims but denied them on the merits.  The Veteran timely appealed. 

Evidence received since the September 1993 denial of the claims includes additional VA and private treatment records, lay statements from the Veteran, and a July 2013 VA examination report.  The evidence is new, in that it was not of record at the time of the September 1993 rating decision.  Additionally, the evidence is material because the Veteran's lay statements provide additional detail regarding the Veteran's in-service and post-service symptomatology of his claimed disabilities.  As the evidence is presumed credible for purposes of reopening the claims, the Board finds that new and material evidence has been received.  Accordingly, the claims for service connection for diabetes and a hiatal hernia are reopened.  Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a hiatal hernia is reopened, and to this extent only the appeal is granted.


REMAND

There are outstanding VA treatment records.  A July 25, 2013 VA treatment record indicates that the Veteran had an appointment scheduled on August 9, 2013.  Nevertheless, VA treatment records subsequent to July 31, 2013 have not been associated with the claim file.  Additionally, there appear to be gaps in the Veteran's treatment records.  On a January 1993 VA Form 21-4142, the Veteran indicated he had received treatment at the Albuquerque VA Medical Center from 1968 to 1984.  Reports of hospitalization and discharge summaries indicate that the Veteran was hospitalized at the Albuquerque VA Medical Center for various conditions, including an aneurysm, in November 2006, May 2007, and June 2007.  Nevertheless, with the exception of a July 7, 2007 discharge summary, the record does not contain treatment records from the Albuquerque VA Medical Center dated prior to July 3, 2008.  Finally, an August 1978 correspondence indicates that the Veteran was enrolled in VA vocational rehabilitation.  To date, the Veteran's vocational rehabilitation folder has not been associated with the record.  Accordingly, the Veteran's complete vocational rehabilitation file, all outstanding treatment records dated prior to July 3, 2008, and any updated VA medical records should be associated with the record.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

There also appear to be outstanding private treatment records.  In February 2013, the Veteran submitted a VA Form 21-4142 authorizing VA to obtain records from Lifeline Ambulance Service pertaining to his treatment for diabetes.  A single request for those records was made in June 2013, but the request was returned to VA because the address was noted to be a non-deliverable address.  VA made no further requests.  As the request included a phone number, reasonable efforts should be made to verify the correct address and obtain the outstanding records.  See 38 U.S.C. § 5103A (2)(B) (2012) (stating reasonable efforts requires VA to make at least two requests for private records unless the first requests makes it evident that further requests would be futile).  Additionally, a March 1993 treatment record from Providence Hospital indicates that the Veteran received post-service treatment for his hiatal hernia at Elmendorf Air Force Base Medical Center in 1986 and in January 1993 the Veteran provided a 21-4142 authorizing VA to obtain treatment records from Kirtland Air Force Base Medical Center from 1968 to 1984.  To date, those records have not been requested or otherwise associated with the claims file.  

The Veteran was provided a VA knee examination in July 2013, at which time he was diagnosed with left knee DJD.  The examiner opined that the condition was less likely than not incurred in or caused by the Veteran's in-service August 1954 motor vehicle accident.  The examiner noted that no chronic left knee condition was shown in the Veteran's military records and there was no mention of injuries or disabilities involving the knee.  Nevertheless, the examiner's opinion only addressed the Veteran's motor vehicle accident and did not address the January 1967 service treatment record noting that the Veteran had transient swelling of the knees.  Accordingly, on remand an addendum opinion is warranted to address this evidence.  

With regard to the Veteran's increased rating claim for generalized anxiety disorder, an April 2015 disability benefits questionnaire from Dr. Henderson-Galligan indicates that the Veteran's disability picture included numerous psychological symptoms that were not noted on the March 2013 VA mental disorders examination report.  The presence of these symptoms suggests that the Veteran's anxiety disorder may have worsened since his last examination.  Accordingly, another VA mental disorders examination is warranted. 

With regard to the Veteran's TDIU claim, to date, this issue has not yet been fully developed or adjudicated by the AOJ.  Accordingly, it is remanded for initial development and adjudication.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Obtain all VA treatment records from July 31, 2013 to present, as well as all outstanding treatment records from the Albuquerque VA Medical Center dated prior to July 3, 2008. 

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his disabilities on appeal, to include outstanding or updated records from Lifeline Ambulance Service, Dr. Benton, Dr. Henderson-Galligan, Northside Family Medicine, as well as TRICARE records from Elmendorf Air Force Base Medical Center and Kirtland Air Force Base Medical Center.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claim file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Associate the Veteran's complete VA vocational rehabilitation counseling folder, to include all evaluations and narrative reports, with the claim file.  If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

4.  Complete all appropriate development related to the Veteran's claim for entitlement to a TDIU.

5.  After the development in (1) and (2) above has been completed to the extent possible, return the claim file to July 2013 VA examiner to obtain an addendum opinion regarding the Veteran's left knee claim.  If that examiner is not available, the claim file should be forwarded to another VA examiner for review.  If an examination is deemed necessary to respond to the question presented, one should be scheduled.  Following review of the claim file, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any left knee disability (other than the Veteran's service-connected gouty arthritis) had its onset during service or is otherwise related to service.  A complete rationale for all opinions rendered must be provided.  The examiner should specifically discuss the significance, if any, of the August 1954 motor vehicle accident and the January 1967 service treatment record noting that the Veteran had transient swelling of the knees.

6.  Schedule the Veteran for a VA mental disorders examination to assess the current severity of his service-connected anxiety disorder.  The claim file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should address all symptomatology of the Veteran's anxiety disorder and address the impact on his occupational and social functioning.


If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


